Citation Nr: 0212452	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
burn scar of the left lower extremity.

2.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to November 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to service connection for a burn scar of the left 
lower extremity.  He subsequently perfected a timely appeal 
as to that issue.  During that stage of the appeal, the RO 
issued a Statement of the Case in May 2000.  Also during that 
stage of the appeal, jurisdiction over this case was 
transferred to the RO in Reno, Nevada.

In the February 2000 rating decision, the RO also granted 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran did not express disagreement with 
either the disability ratings or effective dates assigned in 
that decision.  Thus, these matters are not presently on 
appeal before the Board.

In an April 2002 rating decision, the Reno RO denied 
entitlement to service connection for a nervous condition.  
As will be discussed in greater detail below, the veteran 
recently expressed disagreement with that decision.  A 
Statement of the Case has not been issued with respect to 
that issue.  Thus, the veteran's claim has not been perfected 
for appellate review and must be remanded to the RO.  See 
Manlicon v. West, 12 Vet. App. 238, 240-241 (1999).


FINDINGS OF FACT

1.  In January 1962, the veteran sustained burn injuries to 
the left lower extremity after his trouser leg caught on 
fire.

2.  The veteran currently has a residual burn scar on his 
left lower extremity as a result of the injuries sustained in 
January 1962.

3.  The burn injuries sustained by the veteran in January 
1962 were due to willful misconduct on his part.


CONCLUSION OF LAW

The veteran's residual burn scar is a result of his own 
willful misconduct; thus service connection must be denied as 
a matter of law.  38 U.S.C.A. §§ 105, 1131, 5103A (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.1, 3.301 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a report of medical history completed for enlistment in 
March 1961, the veteran reported having no history of 
depression or excessive worry, and no history of any nervous 
trouble of any sort.  In a report of medical examination also 
completed for enlistment, an examiner described the veteran's 
psychiatric condition as normal.

The record reflects that, in December 1961, the veteran left 
Fort Riley, Kansas, without permission.  Shortly thereafter, 
on January 5, 1961, he was admitted to a private hospital in 
Iowa after being brought in by his family.  They reported 
that he had locked himself up at home for the past two days.  
The veteran reported that he had joined the military six 
months before but quickly grew to hate it.  He indicated that 
he became homesick for the people he used to hang out with 
and that his desire to leave had been building in him for 
some time.  He stated that he knew he would probably be 
locked up and that he would receive a dishonorable discharge, 
but he reported that something in him told him to leave 
anyways.  The examiner noted that the veteran showed no signs 
of a psychosis but that there were a few things that pointed 
to the possibility of an incipient schizophrenia.  The 
examiner indicated that the veteran had a disturbed family 
background and a poor relationship with his father.  It was 
explained that his father had always picked on him and that 
he was very shy.  It was also noted that he had quit high 
school in his junior year and that he complained that he was 
unable to make up his mind as to what he wanted to do.  The 
examiner indicated that his whole attitude towards his 
situation would seem to denote poor judgment unless it was 
caused by emotional blandness and lack of concern.  It was 
noted that he denied any suicidal ideas.  The examiner noted 
an impression of possible incipient stress, and found that 
the veteran could become suicidal under stress.

Thereafter, the veteran was returned to Fort Riley, where he 
was placed in a stockade.  Treatment records reflect that the 
veteran's trousers had caught on fire and that he had burned 
his left lower extremity.  

On January 19, 1962, affidavits were completed by the several 
individuals who assisted in putting out the fire on the 
veteran's leg.  In two of these statements, which were 
completed by two warrant officers, these individuals 
indicated that they had heard the veteran crying out that he 
wanted to die and that they ran to his cell.  When they 
arrived at his cell, they observed the fire and held the 
veteran down to smother the flames.  They then removed his 
pants and waited for medical assistance to arrive.  In the 
third statement, another warrant officer reported that he 
heard the veteran screaming that he wanted to die, but that, 
by the time he arrived at the cell, he saw the other officers 
holding the veteran down.

On January 19, 1962, the veteran underwent a psychiatric 
evaluation at Irwin Army Hospital.  The veteran reported 
that, after going AWOL, he returned to his home in Iowa.  He 
indicated that, while he was there, he threatened to commit 
suicide if he was forced to return to Fort Riley.  During 
this evaluation, the psychiatrist, Dr. L.C., reviewed the 
report of the veteran's admission at a private hospital in 
Iowa earlier that month.  The psychiatrist noted that the 
report contained the finding that the veteran showed no signs 
of psychosis but that there were a few things that pointed 
towards the possibility of an incipient schizophrenia.  Dr. 
L.C. indicated that, after his admission to the hospital 
following the incident in the stockade, the veteran was in 
too much pain to be interviewed.  The following day, however, 
the veteran provided several reasons for setting his trouser 
leg on fire.  He first reported that he wanted to get out of 
the stockade.  When asked if he wanted to kill himself, he 
responded that he wanted to kill himself rather than remain 
in the stockade or the Army.  The psychiatrist noted that it 
was pointed out to the veteran that burning oneself was an 
unusual way to attempt suicide and that it was probably 
impossible because no one could stand the pain and would 
probably attempt put the fire out.  In response to this 
comment, the veteran reported that he had set his trouser leg 
on fire, that he did not attempt to put it out, and that it 
was someone else who eventually put it out.  When asked if he 
would try to commit suicide again, the veteran indicated that 
he did not know.  The veteran related that he could not stand 
the Army, that he wanted to get out of the Army, and that he 
would rather be dead than remain in the Army.

During the veteran's January 19th evaluation, Dr. L.C. noted 
that the veteran displayed no gross signs of anxiety but 
seemed uncomfortable under the barrage of questions.  The 
only topic of conversation that reportedly interested the 
veteran was the extent of the burns on his leg.  The 
psychiatrist found that he was fully oriented to all spheres 
and that his memory was intact.  The psychiatrist found that 
he remained restricted throughout the interview situation and 
that he answered in a monosyllabic fashion.  His mood was 
found to be fairly evenly balanced and that his emotional 
responses were quite shallow.  There was no evidence of 
tangential thinking, looseness of association, or thought 
disorder.  Dr. L.C. found that he was quite withdrawn and 
that he expressed very little concern over his action or its 
possible consequences.  No definite signs or symptoms of 
psychosis could be ascertained.  The psychiatrist noted a 
diagnosis of schizoid personality, chronic, moderate, 
manifested by isolation, withdrawal, shyness, inadequate 
interpersonal relationships, poor stress tolerance and social 
maladjustment.  The psychiatrist concluded that the veteran 
was mentally competent in regards to his AWOL offense to 
distinguish between right and wrong, and to adhere to the 
right.  It was recommended that a psychiatric consultation be 
obtained at Brook Army Hospital to determine whether a latent 
schizophrenia existed.

In a Transfer Summary dated January 27, 1962, a physician 
noted that "[i]n revolt he apparently caught his own fatigue 
trousers on fire and sustained severe circumferential burns 
of the left low leg and onto the back of the left thigh."  
After that incident, he was admitted to the psychiatric ward, 
where psychiatric interviewed reportedly showed a complete 
lack of severe mental disease.  It was explained that it 
"became more and more apparent that this young man had 
simply started a much bigger fire than he meant to, and 
horseplay apparently led to what he recognizes [as] a gravely 
serious condition."

In a February 1962 certificate, a psychiatrist from Brook 
Army Hospital, Dr. E.A., concluded that the veteran was free 
from mental defect, disease, or derangement, at the time of 
the incident in which his trouser leg caught on fire, so as 
to be able to distinguish between right and wrong.  The 
psychiatrist also concluded that he was free from mental 
defect, disease, or derangement so as to be able to adhere to 
the right.  Dr. E.A. further concluded that the veteran 
possessed sufficient mental capacity to understand the nature 
of the proceedings against him and to intelligently conduct 
or cooperate in his own defense.

In a report of investigation approved in March 1962, it was 
found that the veteran had been free from mental disease or 
derangement at the time of the incident in which he sustained 
a self-inflicted burn wound.  This finding was based on the 
conclusions of Dr. E.A., who had previously evaluated the 
veteran.  Based on this finding, it was further found that 
the veteran's wound had been the result of misconduct, and 
that it therefore had not occurred in the line of duty.

Subsequent service medical records are negative for any 
further complaints or treatment for psychiatric problems.  
However, an April 1962 physical profile report shows the 
following defects:  slight limitation of motion of the left 
knee and ankle, skin grafts on the left thigh and leg that 
are not fully mature, and schizoid personality.  In a report 
of medical history completed for separation in October 1964, 
the veteran reported having no history of depression or 
excessive worry, and no history of any nervous trouble of any 
sort.  In a report of medical examination also completed for 
separation, an examiner described the veteran's psychiatric 
condition as normal.

There is no additional pertinent medical or other evidence of 
record for approximately the next thirty-four years.

In February 1999, the veteran filed a formal claim of 
entitlement to service connection for burns on his left leg.  
He did not identify any health care providers who treated 
that disability other than those who treated him during 
service.  He requested that he be provided with a VA 
examination.

In July 1999, the RO issued a letter to the veteran 
requesting that he submit any records of treatment that he 
had received for his claimed disability since separation.  
The RO advised the appellant that, if he desired assistance 
in obtaining any records, he should complete and return the 
enclosed authorization forms so that VA could obtain them on 
his behalf.  He subsequently responded to this letter by 
identifying the burn unit where he received treatment, 
including skin grafts, for his burn injuries while on active 
duty.

Later that month, the veteran underwent a VA examination.  He 
reported that he sustained his burns after setting a blanket 
on fire in a military prison in 1961 or 1962.  He stated that 
"they had always called it self-inflicted."  The veteran 
reported that he currently experienced pain in his left leg 
and that he had difficulty walking.  Examination revealed a 
9-cm. scar on the left ankle, which was in a stocking-type 
distribution.  The examiner observed donor site scars, which 
were fading "very nicely" on the right lower extremity and 
both arms.  Examination also revealed slight pigmentation 
changes in the anterior tibial area on the left leg.  Touch 
sensation was found to be intact, although with some mild 
pigmentation.  The examiner noted an impression of residual 
burn scars of the left lower extremity and donor scars of the 
right lower extremity and both upper extremities, pretty well 
healed.

In the February 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
residual burn scar of the left lower extremity.  The RO 
concluded that this disability had been the result of 
misconduct, and, therefore, had not been incurred in the line 
of duty.

The veteran subsequently appealed the RO's denial of his 
claim.  In a statement dated in April 2000, the veteran 
contended that he was not responsible for his burn injuries 
because he was experiencing psychiatric problems at the time 
that they occurred.  He essentially contended that they were 
the result of a suicide attempt, which was due to his alleged 
psychiatric problems.

In a September 2001 letter, the RO advised the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO indicated what type of evidence would best 
serve to establish his claim and noted that VA had a 
responsibility to assist him in obtaining evidence relevant 
to his claim.  Thereafter, his claims folder was forwarded to 
the Board for appellate review.

In a statement dated in July 2002, and submitted directly to 
the Board, the veteran argued that no one in their right mind 
would sat themselves on fire.  He noted that his medical 
records clearly demonstrated that he was diagnosed with a 
schizoid personality at the time of that he sustained his 
burn injuries.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the claimants in developing evidence pertinent to 
their claim.  See both the old and new versions of 38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, 
various correspondence provided by the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the letters issued in July 1999 
and September 2001, in which the RO explained what type of 
evidence would serve to establish his claim and that VA would 
obtain records that he identified on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (Supp. 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2002)); 38 C.F.R. § 3.102 (2000).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Entitlement to service connection for the residuals of a 
burn scar 
of the left lower extremity

In pertinent part, legal authority provides that service 
connection may be granted for disability due to injury which 
was incurred in or aggravated by active service, in the line 
of duty and not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.301, 3.303.  
An injury incurred during active service will be deemed to 
have been incurred in line of duty unless such injury was a 
result of the person's own willful misconduct.   A service 
department finding that injury was in the line of duty will 
be binding on the VA unless it is patently inconsistent with 
the facts and the requirements of laws administered by the 
VA.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m). 

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury.  A service department finding that 
injury was not due to willful misconduct will be binding on 
VA unless it is patently inconsistent with the facts and the 
requirements of laws administered by VA. 38 C.F.R. § 3.1(n).  
See, generally, Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 
1998) (upholding validity of willful misconduct provisions).

At the outset of this discussion, the Board notes that the 
evidence of record leaves no doubt that the veteran's in-
service burn injury occurred while he was on active duty in 
January 1962.  Normally, service connection is warranted for 
any injury incurred on active service in the line of duty.  
However, as explained in detail above, if an injury was the 
proximate result of willful misconduct on the part of a 
veteran, service connection is precluded because the injury 
is not considered to have occurred "in the line of duty".  
38 C.F.R. §§ 3.1(m) and (n),  3.301.  Thus, the issue to be 
resolved in this case is whether or not the veteran's burn 
injuries occurred as a result of willful misconduct.  If it 
is found that the burn injuries were the result of willful 
misconduct, then service connection is precluded for his 
residual burn scar because the injury did not occur in the 
line of duty.  On the other hand, if it is found that the 
injury did not occur as a result of willful misconduct, 
service would be warranted for his residual burn scar on the 
basis that the injury was incurred in service. 

In order to answer the question of whether the veteran's burn 
injury occurred within the line of duty, the Board must first 
address the veteran's contention that his burn injuries were 
sustained as a result of a suicide attempt.  It necessary to 
address this question first because VA regulations provide 
that the act of suicide or attempted suicide does constitute 
evidence of mental unsoundness.  See 38 C.F.R. § 3.302(b)(2) 
(2001).  Although suicide is considered willful misconduct 
where the act of self-destruction is intentional, a mentally 
unsound person is considered unable to form intent necessary 
for a finding of misconduct. 38 C.F.R. § 3.302 (2001).  The 
act of suicide or attempted suicide is not considered 
evidence of mental unsoundness if the evidence shows a 
reasonable adequate motive for the suicide.  See 38 C.F.R. 
§ 3.302(b)(2).

In support of his contention that his burn injuries were 
sustained as a result of a suicide attempt, the veteran has 
pointed to the records of his private hospitalization in Iowa 
in January 1962.  These records reflect that his treating 
physician did point out the possibility that the veteran 
could become suicidal if he was put under stress.  That 
physician also suggested that the veteran might suffer from 
an incipient schizophrenia.  The veteran has also pointed to 
the report of his in-service psychiatric evaluation on 
January 19, 1962, in which he was again diagnosed with a 
schizoid personality.  He believes that this diagnosis 
supports the conclusion that he attempted suicide by setting 
his trousers on fire while in the stockade.

While the Board agrees that the records of his January 1962 
hospitalization suggest the possibility of a future suicide 
attempt, we disagree with the veteran's assertion that the 
record of his evaluation in January 19, 1962, also 
demonstrates that he was attempting suicide by setting 
himself on fire.  It is true that the veteran described this 
incident as a suicide attempt during this evaluation; 
however, the examining psychiatrist appears to have expressed 
some skepticism at that time to the veteran's claim.  In 
particular, the Board notes the questioning by the 
psychiatrist in which he noted how unlikely it was that one 
could in fact commit suicide in that manner.  Although the 
psychiatrist did note that the veteran possibly had a 
schizoid personality, the psychiatrist at no point ever 
concluded that the veteran had been attempting suicide.  In 
fact, the Board notes that the only specific finding 
regarding the circumstances of this incident appear to have 
been made in the Transfer Summary that was completed a week 
following his January 19th evaluation.  The physician who 
completed that document noted that the veteran had undergone 
psychiatric evaluation and had been consulted about the 
incident, and that it had become clear that the veteran's 
actions were the result of "horseplay".  The physician 
explained that the veteran had started a much bigger fire 
than he actually intended.  The Board notes that this finding 
is consistent with the veteran's own description of this 
incident during his July 1999 VA examination.  During that 
examination, the veteran specifically reported that he had 
sat a blanket on fire and that it was this fire that grew out 
of control and caused his injury.  

Therefore, because the only specific finding by an in-service 
physician regarding the nature of this incident concludes 
that it was not a suicide attempt, and because this finding 
was consistent with the veteran's own description of the 
event during his July 1999 VA examination, the Board 
concludes that the veteran's action of starting a fire in the 
stockade in January 1962 was not an attempted suicide.  The 
Board finds this evidence to be more probative as to the 
circumstances of this event than the suggestion that by 
private physician one month before that the veteran might 
attempt suicide if he was put under stress.  The Board notes 
that the suggestion by that private physician appears to have 
been based primarily on concerns expressed by the veteran's 
family, and not the veteran, as he apparently denied any 
suicidal ideation during that admission. 

Therefore, for the reasons and bases set forth above, the 
Board concludes that the incident in which the veteran 
started a fire in the stockade in January 1962 was not a 
suicide attempt.  The Board believes this conclusion to be 
consistent with the findings noted on the January 1962 
Transfer Summary and with the veteran's own description of 
the event during his July 1999 VA examination.  The Board of 
course recognizes that several warrant officers reported 
hearing the veteran scream that he wanted to die from his 
cell.  However, this behavior appears to in fact be 
inconsistent with notion that the incident was a suicide 
attempt, because it was this noise that first attracted the 
guards who put out the fire.  Thus, not screaming would have 
been much more consistent with it being a suicide attempt 
because doing so merely attracted what would certainly be 
unwarranted help.  The Board is of the opinion that the 
action of setting the blanket on fire, and then screaming 
that he wanted to die, is more consistent with the fact that 
the veteran was seeking immediate separation from the 
service.  In essence, the Board believes that there is a 
clear and obvious motive for the veteran's actions 
demonstrated in the record aside from suicide.  The Board 
believes that such an interpretation of his actions is 
consistent with the findings ultimately reached by his 
treating physicians at Irwin Army Hospital.

The Board of course realizes that, even though we have found 
that the incident in the stockade was not a suicide attempt, 
it is still possible that the actions were the result of a 
psychiatric disability, and that he may therefore still have 
lacked the intent necessary for a finding of misconduct.  
Certainly, the finding of a schizoid personality during his 
evaluation on January 19, 1962, suggests this possibility.  
However, having reviewed that report, the Board believes 
that, although the psychiatrist suggests the presence of a 
schizoid personality, the psychiatrist also suggests that 
further evaluation would necessary to establish such a 
diagnosis.  Specifically, the psychiatrist suggested that the 
veteran undergo further evaluation in order to determine 
whether a psychiatric disorder was present.  As discussed in 
the factual background, this further evaluation was 
conducted, and a report was eventually put out by a 
psychiatrist at Brook Army Hospital.  That psychiatrist 
specifically found that the veteran was free from mental 
defect, disease, or derangement, at the time of the incident 
in which his trouser leg caught on fire.  Based on this 
report, it was ultimately concluded by officials of the U.S. 
Army that the veteran's actions were the result of willful 
misconduct and, therefore, did not occur in the line of duty.  
Subsequent service medical records are negative for any 
further complaints or treatment for psychiatric problems.

In short, the evidence shows that a diagnosis of schizoid 
personality was initially suggested following the incident in 
the stockade in which the veteran started a fire.  This 
suggestion was consistent with the finding of the private 
psychiatrist earlier that month.  However, this finding was 
inconsistent with the conclusions of his treating physicians 
at Irwin Army Hospital, as it was indicated in the January 
27th Transfer Summary that he was found to be free of mental 
illness.  The veteran then underwent further evaluation at 
Brook Army Hospital, which ultimately again led to the 
conclusion that he was free from mental illness.  The Board 
believes this conclusion to be consistent with the lack of 
any further complaints or treatment for psychiatric problems 
throughout the remainder of the veteran's service.  In fact, 
upon his separation from service, the veteran's psychiatrist 
condition was specifically found to be normal.  Although a 
notation of a schizoid personality was noted in an April 1962 
profile, it is obvious from a reading of this document that 
it was intended merely as a list of all previous diagnoses 
received by the veteran during service, and was not the 
product of an independent evaluation at that time.  

In light of the aforementioned evidence, the Board concludes 
that the veteran was not suffering from mental illness at the 
time of the January 1962 incident in the stockade, and that 
he therefore was able to form the intent necessary for a 
finding of willful misconduct.  The Board believes this 
finding to be consistent with the ultimate results of the 
veteran's evaluations at Irwin Army Hospital and Brook Army 
Hospital, which found the veteran to be free of mental 
illness, and which served as a basis for the conclusions of 
the U.S. Army that the veteran actions constituted willful 
misconduct.

Having found that the veteran's actions at the time of the 
January 1962 incident did not constitute a suicide attempt, 
and that he was mentally capable of forming the intent 
necessary for a finding of misconduct, the Board further 
concludes that his actions did in fact constitute willful 
misconduct as defined by 38 C.F.R. § 3.1(n).  As discussed in 
detail above, the record reflects that the veteran set his 
blanket on fire in the stockade, and that this fire clearly 
resulted in the burn injuries he sustained.  Such action 
involved conscious wrongdoing and known prohibited action. 

Therefore, because the veteran's actions constituted willful 
misconduct, the Board further finds that his actions cannot 
be considered to have been incurred in the line of duty, and 
that service connection for a residual burn scar of the left 
lower extremity is prohibited.  See 38 C.F.R. §§ 3.1(m) and 
(n), 3.301, 3.303.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for the residuals of a burn 
scar of the left lower extremity is denied as a matter of 
law.


REMAND

In the April 2002 rating decision, the RO denied entitlement 
to service connection for a nervous condition.  Thereafter, 
in a statement submitted to the Board in April 2002, the 
veteran indicated that he wished to appeal that decision.  
Because this statement was forwarded directly to the Board, a 
Statement of the Case has not been issued by the RO with 
respect to that issue.  The Court has held that the filing of 
a notice of disagreement initiates the appeal process and the 
failure of the RO to issue a Statement of the Case is a 
procedural defect requiring a remand.  See Manlicon, supra; 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Thus, the Board finds that this issue must be remanded so 
that the RO can issue a Statement of the Case and the veteran 
can be afforded the opportunity to perfect a timely 
substantive appeal (VA Form 9) as to this issue.

Accordingly, this case is remanded for the following:

The RO should issue a Statement of the 
Case addressing the veteran's claim of 
entitlement to service connection for a 
nervous condition.  The veteran should be 
provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) 
with respect to this issue.  The RO is 
free to undertake any additional 
development deemed necessary with respect 
to this issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




